United States Court of Appeals
                      For the First Circuit


No. 16-9007

                     IN RE: PEDRO LÓPEZ-MUÑOZ

                              Debtor



               UNITED SURETY & INDEMNITY COMPANY,

                            Appellant,

                                v.

                        PEDRO LÓPEZ-MUÑOZ,

                            Appellee.


                           ERRATA SHEET


     The opinion of this Court issued on August 9, 2017, is amended
as follows:

     On page 3, line 19: "544 at 269" is replaced with "544 B.R.
at 269"

     On page 33, line 20: "expenses of the" is replaced with
"expenses of"